                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

JAMES LAM, III,                                   )
                                                  )
                Plaintiff,                        )
                                                  )
        v.                                        )           No. l:19-CV-111 JAR
                                                  )
RALPH E. FINN, et al.,                            )
                                                  )
               Defendants.                        )

                                MEMORANDUM AND ORDER

        This matter is before the Court upon its own motion On October 11, 2019, mail that this

Court sent to plaintiff was returned without a forwarding address, and plaintiff has not notified the

Court of any change in his address. The Court issued a Show Cause Order on October 21, 2019,

directing the plaintiff to notify the Court of his current mailing address within fourteen days. ECF

No. 15. Plaintiff has not responded to that Order and the time for doing so has passed.

       The Local Rules of this Court require a self-represented party to promptly notify the Clerk

of any change in his address or telephone number. See E.D. Mo. L.R. 2.06(B). "If any mail to a

self-represented plaintiff or petitioner is returned to the Court without a forwarding address and

the self-represented plaintiff or petitioner does not notify the Court of the change of address within

thirty (30) days, the Court may, without further notice, dismiss the action without prejudice." Id

In this case, more than thirty days have passed since the mail was returned, and plaintiff has not

notified the Court of a change of address. The Court will therefore dismiss this action, without

prejudice, pursuant to Local Rule 2.06(B), but also under Federal Rule of Civil Procedure 41(b)

for failure to comply with the Court's October 21, 2019, Order and failure to prosecute this case.

This dismissal will not count as a "strike" for purposes of 28 U.S.C. § 1915(g).
       Accordingly,

       IT IS HEREBY ORDERED that this action is DISMISSED without prejudice.         A

separate order of dismissal will be entered herewith.

       IT IS FURTHER ORDERED that plaintiffs motion to amend or correct the complaint

[ECF No. 11] is DENIED as moot.

       IT IS FURTHER ORDERED that plaintiffs motion for the appointment of counsel [ECF

No. 13] is DENIED as moot.

       IT IS FINALLY ORDERED that plaintiffs motion for an extension of time to file an

amended complaint [ECF No. 14] is DENIED as moot.

       Dated this   _!l!!._ day ofDecember, 2019.

                                                 J~SS
                                                 UNITED STATES DISTRICT JUDGE




                                                2
